DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment filed on August 1, 2022 has been entered.  Claims 1 and 15 have been amended.  Claims 2 and 24 have been canceled.  Claims 1, 3-23 and 25-29 are pending in this application.  

Response to Arguments
3.	Applicant’s arguments, see page 14, filed 1 August 2022, with respect to the rejection(s) of claim(s) 15-23, 25-27 and 29 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brunet et al. (US 2015/0002445, cited in IDS dated 08/24/2022).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 15-23, 25-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2019/0079124) in view of Brunet et al. (US 2015/0002445, cited in IDS dated 08/24/2022). 
Regarding claim 15, Jiang discloses a touch sensing method for a touch panel (Fig. 1; [0098]-[0099], e.g., a touch panel 130), the touch panel including a plurality of touch sensing units(Fig. 1; [0098]-[0099], e.g., a touch panel 130 includes a plurality of touch sensor channels), the touch sensing method including:
selecting a plurality of to-sense touch sensing units (Figs 2-3; [0107]-[0108], [0130], e.g., 8 sensor channels are selected as a plurality of to-sense touch sensing units) and selecting a reference capacitor ([0030], e.g., a reference capacitor Cref is selected); 
applying touch excitation signals to the plurality of to-sense touch sensing units to obtain a plurality of first touch sensing signals (Figs 2-3; [0132], [0159]-[0161], e.g., apply a voltage source Vtx to the 8 sensor channels to obtain a plurality of first touch sensing signals V0, V1, V2, V3, V4, V5, V6 and V7); and
obtaining a plurality of differential sensing signals from the plurality of first touch sensing signals (Figs 2-3; [0132], [0159]-[0161], e.g., obtain a plurality of differential sensing signals a, b, c, d, e, f, and g);
selecting at least one of the plurality of first touch sensing signals as at least one second touch sensing signal (Figs 2-3; [0130]-[0134], e.g., the sensor channel 0 and the sensor channel 7 are selected as second touch sensing signals);  
obtaining at least one capacitance sensing signal from the at least one second touch sensing signal and at least one reference signal ([0133], e.g., obtain a differential signal h according to the one second touch sensing signal V7 and a reference voltage signal Vref); and
acquiring capacitance values of the plurality of touch sensing units, according to the plurality of differential sensing signals and the at least one capacitance sensing signal ([0134]-[0138], e.g., C0, C1, C2, C3, C4, C5, C6 and C7 can be obtained from the plurality of differential sensing signals a, b, c, d, e, f, g and the at least one capacitance sensing signal h).
Jiang does not specifically disclose the method comprising: 
selecting a portion of the plurality of touch sensing units as the plurality of to-sense touch sensing units and selecting at least one of the plurality of touch sensing units as a reference touch sensing unit; applying a touch reference signal to the reference touch sensing unit to obtain at least one reference sensing signal; and 
obtaining the at least one capacitance sensing signal from the at least one reference sensing signal and the at least one second touch sensing signal, wherein the touch reference signal is a direct current signal.  
However, Brounet discloses a touch sensing method for a touch panel (Fig 3; [0023], e.g., the touch panel 30), the touch panel including a plurality of touch sensing units (Figs 5A-5B; [0027], e.g., the touch sensor includes a plurality of touch sensing units 32 or 34), the touch sensing method comprising:
selecting a portion of the plurality of touch sensing units as a plurality of to-sense touch sensing units ([0031], e.g., a plurality of touch sensing units 32 in the main area 53 are selected as a plurality of to-sense touch sensing units) and 
selecting at least one of the plurality of touch sensing units as a reference touch sensing unit ([0029], e.g., the electrode 32A and the electrode 32B in the reference area 52 are selected as a reference touch sensing unit); 
applying touch excitation signals to the plurality of to-sense touch sensing units to obtain a plurality of first touch sensing signals ([0025], [0032]-[0033], e.g., the controller 12 applies a pulsed or alternating voltage to the to-sense touch sensing units 32 to obtain a plurality of first touch sensing signals 54), and
applying a touch reference signal to at least one reference sensing unit to obtain at least one reference sensing signal ([0029], [0033], e.g., obtain at least one reference sensing signal 54A by applying a voltage reference 58 to the at least one reference sensing unit 32B); 
selecting at least one of the plurality of first touch sensing signals as at least one second touch sensing signal ([0028], e.g., at least one of the touch sensing signal 54 is selected as at least one second touch sensing signal); and 
obtaining at least one capacitance sensing signal from the at least one second touch sensing signal and the at least one reference sensing signal ([0028], [0036], e.g., obtaining a capacitance sensing signal by subtracting a reference sensing signal 54A/56 from the at least one second touch sensing signal 54 within main area 53),
wherein the touch reference signal is a direct current signal ([0029], e.g., voltage reference 58 an appropriate fixed voltage including, but not limited to, 0.2V or 2V). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Brounet in the invention of Jiang for selecting a first portion of a plurality of touch sensing units as a plurality of to-sense touch sensing units and selecting at least one of the plurality touch sensing units as reference touch sensing units because by subtracting a reference sensing signal of a reference touch sensing unit from a capacitance sensing signal, common mode noises can be suppressed without greatly reducing the ability of the touch screen to reliably detect objects (see [0038] of Brounet).  

Regarding claim 16, Brounet further discloses the touch sensing method , wherein, the touch excitation signals are applied to the plurality of to-sense touch sensing units in a first time period (Fig 6; [0025], [0037], e.g., applies the pulsed or alternating voltage to x-axis electrodes 32 in a first time period); the touch reference signal is applied to the at least one reference touch sensing unit in a second time period ([0029], e.g., applied the reference signal 58 to the at least one reference touch sensing unit in a second time period); wherein there exists an overlapping interval between the first time period and the second time period (Fig. 6; [0037], e.g., the first time period and the second time period are overlapped (e.g., simultaneously)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Jiang in view of Brounet for synchronously applying a touch excitation signal to a plurality of to-sense touch sensing units and applying a reference signal to at least one reference touch sensing unit so that common mode noises can be suppressed (see [0038] of Brounet). 

	Regarding claim 17, Jiang in view of Brounet further discloses the touch sensing method according to claim 15, wherein, each differential sensing signal is associated with a difference of capacitance values corresponding to two of the plurality of to-sense touch sensing units (Jiang, Fig. 2; [0132]); the capacitance sensing signal is associated with a differential signal ([0133]); 
the capacitance sensing signal is associated with a capacitance value corresponding to the to-sense touch sensing unit which corresponds to the second touch sensing signal (Brounet, [0028], [0036], e.g., obtaining the capacitance sensing signal by subtracting a reference value 56 from a capacitance value 54 of the to-sense touch sensing electrode which corresponds to the second touch sensing signal).  

	Regarding claim 18, Jiang further discloses the touch sensing method according to claim 15, wherein the plurality of touch sensing units are a plurality of touch sensing units arranged in an array (Fig. 13, e.g., the plurality of touch sensing units C0-C15 are arranged in an array).
Brounet further discloses the touch sensing method, wherein, the selecting a portion of the plurality of touch sensing units as a plurality of to-sense touch sensing units further includes: selecting touch sensing units located in the same column from the plurality of touch sensing units as the plurality of to-sense touch sensing units (Figs 4 and 5C-5D; [0030]-[0033], e.g., the touch sensing units 34 in the same column on the left side of the reference area 52 are selected as the plurality of to-sense touch sensing units); the selecting at least one of the plurality of touch sensing units as a reference touch sensing unit further includes: selecting, from the plurality of touch sensing units, at least one touch sensing unit located in a different column from the plurality of to-sense touch sensing units as the reference touch sensing unit (e.g., the touch sensing units 34 in a different column in the reference area 52 are selected as a reference touch sensing unit). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Jiang in view of Brounet for selecting touch sensing units arranged in the same column as the plurality of to-sense touch sensing units and selecting a touch sensing unit in a different column as the reference touch sensing unit in order to suppress common mode noise from values taken from the plurality of to-sense touch sensing units.  

Regarding claim 19, Jiang further discloses the touch sensing method according to claim 15, wherein the plurality of touch sensing units are a plurality of touch sensing units arranged in an array (Fig. 13, e.g., the plurality of touch sensing units C0-C15 are arranged in an array).
	Brounet further discloses the touch sensing method, wherein, the selecting a portion of the plurality of touch sensing units as a plurality of to-sense touch sensing units further includes:
selecting touch sensing units located in the same column from the plurality of touch sensing units as a plurality of to-sense touch sensing units; (Figs 4 and 5C-5D; [0030], e.g., the touch sensing units 34 located in the same column are selected as the plurality of to-sense touch sensing units); 
the selecting at least one of the plurality of touch sensing units as a reference touch sensing unit further includes: selecting, from the plurality of touch sensing units, at least one touch sensing unit located in the same column as the plurality of to-sense touch sensing units as a reference touch sensing unit (Fig. 4; [0030], e.g., if the reference area 52 is on the top side of touch sensor, the touch sensing unit 34 located in the same column as the plurality of to-sense touch sensing units is selected as the reference touch sensing unit).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Jiang in view of Brounet for selecting touch sensing units arranged in the same column from a plurality of touch sensing units as a plurality of to-sense touch sensing units and selecting a touch sensing unit in the same column as the plurality of to-sense touch sensing units as a reference touch sensing unit in order to suppress common mode noise from values taken from the plurality of to-sense touch sensing units.  

	Regarding claim 20, Jiang in view of Brounet further discloses the touch sensing method according to claim 15, wherein the to-sense touch sensing unit corresponding to the second touch sensing signal is in the same row as the reference touch sensing unit, or wherein the to-sense touch sensing unit corresponding to the second touch sensing signal is in a different row from the reference touch sensing unit (Brounet, Fig. 4; [0030], e.g., the to-sense touch sensing unit 34 and the reference touch sensing unit 34 are in the same row).  

	Regarding claim 21, Jiang in view of Brounet further discloses the touch sensing method according to claim 15, wherein the reference touch sensing unit is adjacent to the to-sense touch sensing unit corresponding to the second touch sensing signal, or the reference touch sensing unit is not adjacent to the to-sense touch sensing unit corresponding to the second touch sensing signal, or the row where the reference touch sensing unit is located is the uppermost row or the lowermost row of the array composed of the plurality of touch sensing units (Brounet, Fig. 5A; [0030], e.g., the reference touch sensing unit 32 is adjacent to the to-sense touch sensing unit 32).  

Regarding claim 22, Jiang further discloses the touch sensing method according to claim 15, wherein the amount of at least one reference voltage signal is a first number (Fig. 2; [0133], e.g., the number of reference voltage signals are 2 (e.g., the Vref applied to the input end of circuit 221 and the Vref applied to the input end of circuit 222), and the amount of the at least one second touch sensing signal is a second number (e.g., the sensor channel 1 and the sensor channel 7 generate 2 touch sensing signals (e.g., V0, V7)), the second number is equal to the first number; the at least one reference voltage signal and the at least one second touch sensing signal are grouped into a first number of signal combinations (e.g., V0 and Vref are grouped into a first one of signal combinations), each signal combination includes one reference voltage signal and one second touch sensing signal, and each signal combination yields one capacitance sensing signal ([0133], e.g., the combination of V0 and Vref yields one capacitive sensing signal (e.g., V0-Vref=i).  Bounet further discloses selecting at least two of a plurality of touch sensing units as reference touch sensing units (Fig. 5A; [0029], e.g., the reference touch sensing units includes at least two reference touch sensing units 32). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Jiang in view of Brounet for generating two reference touch sensing signals by using two touch sensing units as reference touch sensing units so that common mode noises can be suppressed (see [0038] of Brounet).

	Regarding claim 23, Jiang further discloses the touch sensing method, wherein the amount of the at least one reference signal is a first number (Fig. 2; [0133], e.g., 1 reference signal Vref), and the amount of the at least one second touch sensing signal is a second number (Fig. 2; [0133], e.g., the to-sense touch sensing units generate 2 touch sensing signals V0 and V7), the second number is equal to the first number multiplied by a third number (e.g., 2=1*2); the at least one reference sensing signal and the at least one second touch sensing signal are grouped into a first number of signal combinations (e.g., 1 reference signal and 2 touch sensing signals form 1 signal combinations), each signal combination includes one said reference sensing signal and a third number of said second touch sensing signals (e.g., 1 reference signal Vref and 2 touch sensing signal V0 and V7), and each signal combination yields a third number of said capacitance sensing signals (e.g., yields 2 capacitance sensing signal).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Jiang in view of Brounet for generating one reference touch sensing signal by using one touch sensing unit as a reference touch sensing unit and forming one signal combination including one reference sensing signals and two second touch sensing signals so that the one signal combination yields two capacitive sensing signals.   
	
	Regarding claim 25, Jiang further discloses the touch sensing method according to claim 15, wherein the touch sensing unit is a self-capacitance touch sensing unit ([0101]-[0102], e.g., self-capacitance detection), wherein the first touch excitation signal, the second touch excitation signal, or the touch reference signal is applied to the touch sensing unit through the touch sensing circuit, and the touch sensing circuit includes a first operational amplifier (Fig. 3; [0160], e.g., the touch sensing circuit 211 applies the first touch excitation signal Vtx to the touch sensing unit and includes a differential amplifier). 

	Regarding claim 26,  Jiang further discloses the touch sensing method according to claim 15, wherein the first touch excitation signal, the second touch excitation signal, or the touch reference signal is applied to a first electrode of the touch sensing unit through the touch sensing circuit, and the touch sensing circuit includes a first operational amplifier (Fig. 3; [0160], e.g., the touch sensing circuit 211 applies the first touch excitation signal Vtx to the touch sensing unit and includes a differential amplifier).
	Brounet further discloses wherein the touch sensing unit is a mutual-capacitance touch sensing unit (Fig. 3; [0025], [0028], e.g., the touch sensor 30 or 50 includes a touch sensing unit formed a mutual capacitance by x-axis electrodes 32 and y-axis electrodes 34).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the invention of Jiang in view of Brounet for providing a mutual-capacitance touch sensing unit because the mutual-capacitance touch sensing unit has advantages for multi-touch sensing.  

Regarding claim 27, Jiang further discloses the touch sensing method according to claim 15, wherein a plurality of differential sensing signals are obtained from the plurality of first touch sensing signals by a plurality of operation units, or at least one capacitance sensing signal is obtained from the at least one reference sensing signal and the at least one second touch sensing signal by an operation unit, wherein the plurality of operation units include a first operation unit and a second operation unit; input signals of the first operation unit and input signals of the second operation unit have one common first touch sensing signal (Fig. 2; [0132], e.g., input signals to the first operation unit 211 and input signals to the second operation unit 212 have one common first touch sensing signal).

Regarding 29, Jiang further discloses an electronic device (Fig. 12; [0283], e.g., a touch detection apparatus 400) comprising: a touch panel (Fig. 13; [0284], e.g., capacitive touch screen sensor); a touch sensing apparatus (Fig. 2; e.g., capacitance detection circuit 200) and an operation unit ([0107], e.g., front end circuits 210) configured to cooperate with each other to perform the touch sensing method according to claim 1, and a controller ([0116], e.g., a processing circuit 230), configured to determine a touch position based on the capacitance values of the plurality of to-sense touch sensing units ([0116], [0278], e.g., the processing circuit 230 has a function of determining a touch position of a user according to capacitance values of the N capacitors to be detected determined by the capacitance detection circuit). 	

	 Allowable Subject Matter
6.	Claims 1, 3-14 and 28 allowed.
7.	The following is a statement of reasons for the indication of allowable subject matter:  
	The primary reason for indicating allowable subject matter is that the amended claim 1 recites “wherein, the first touch excitation signals are applied to the plurality of to-sense touch sensing units in a first time period; the second touch excitation signal is applied to the preprocessing touch sensing unit and the touch reference signal is applied to the reference touch sensing unit in a second time period; wherein the first time period does not overlap with the second time period” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art. 

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HONG ZHOU/Primary Examiner, Art Unit 2623